Citation Nr: 0718157	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  01-06 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an initial (compensable) rating for the 
postoperative residuals of multiple lipomas.

3.  Entitlement to an initial compensable disability rating 
prior to September 20, 2006, and greater than 30 percent on 
or after that date, for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to August 
1978, from February 1979 to October 1983, and from February 
1998 to March 2000.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Jackson, 
Mississippi and Montgomery, Alabama, Regional Offices (ROs) 
of the Department of Veterans Affairs (VA).

The case was remanded by the Board in September 2003 and 
again in December 2005.

In December 2006, the veteran disagreed with the effective 
date assigned for the 30 percent rate for tinea versicolor.  
This is considered as part of the argument addressed in issue 
3 as currently characterized.  He essentially asserts that 
the 30 percent rating assigned should be from 2000, his date 
of claim.  This argument will be considered in the discussion 
of issue 3 and no additional issue concerning the effective 
date is deemed to be raised.


FINDINGS OF FACTS

1.  The veteran does not have a current diagnosis of 
hemorrhoids, nor does evidence reveal continuous hemorrhoids.  

2.  The veteran has multiple lipomas that have been described 
as painful with 1 characteristic of disfigurement.

3.  Prior to September 20, 2006 the veteran's tinea 
versicolor was manifested by dry skin and intermittent 
itching; without exudation, extensive lesions, or marked 
disfigurement, did not involve at least 5 percent of the 
veteran's body, and did not require systemic therapy.

4.  On and subsequent to September 20, 2006 the veteran's 
tinea versicolor involved 25 percent of the veteran's body; 
without exudation, extensive lesions, or marked 
disfigurement, and did not require systemic therapy. 


CONCLUSIONS OF LAW

1.  Chronic hemorrhoids were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The schedular criteria for an initial disability rating 
of 10 percent for multiple lipomas have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.118 Diagnostic Code 7800 (2002, 2006).

3.  The schedular criteria for an initial evaluation in 
excess of 0 percent for tinea versicolor prior to September 
20, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 
2006).

4.  The schedular criteria for an evaluation in excess of 30 
percent for tinea versicolor on or after September 20, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in July 2001 and April 2004.  In regard 
to service connection for hemorrhoids, because entitlement to 
service connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
Moreover as the veteran has been granted a higher evaluation 
for multiple lipomas the RO will address the matter of 
effective date on transfer of the case to the agency of 
original jurisdiction.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

Although the notices were not sent until after the initial 
rating denying the claims, the Board finds that any defect 
with respect to the timing of the required notice was 
harmless error.  As discussed herein, there has been complete 
notice and development.  There is no prejudice as there was 
readjudication after all notice and development.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection for hemorrhoids

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran claims to have a chronic disability involving 
hemorrhoids.  The service medical records reflect that he 
received medical care in November 1999 for soft and tender 
hemorrhoids at "2100."  An October 2001 VA examination 
report noted internal hemorrhoids.  

Significantly however, the record does not support a 
conclusion that the veteran currently has a chronic 
disability.  The report of the initial post service VA 
examination conducted in May 2000 indicated that there was no 
evidence of hemorrhoids.  In light of the veteran's medical 
the Board remanded the case for VA examination and opinion.  
A VA examination was conducted in September 2006.  On 
examination there was no evidence of external hemorrhoids.  
Without proof of current disability, service connection 
cannot be granted, as essentially there is no disability to 
service connect.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).  

Furthermore, even if the evidence could be favorably 
construed such as to allow for a finding of a current 
hemorrhoidal disorder, there is no competent medical evidence 
to relate such disorder to service.  In the absence of a 
current chronic disability the Board finds that a 
preponderance of the evidence is against the claim, and 
service connection for hemorrhoids is denied.

Criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The veteran appealed the initial evaluations assigned his 
service-connected disabilities.  The issue before the Board 
is taken to include whether there is any basis for "staged" 
ratings at any pertinent time, to include whether a current 
increase is in order.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

During the pendency of the veteran's appeal, VA promulgated 
new regulations concerning the evaluation of skin 
disabilities, including scars, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002).  Generally, where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, prior to 
August 30, 2002, the Board may apply only the previous 
version of the rating criteria.  As of August 30, 2002, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

Entitlement to a higher evaluation for multiple lipomas

Based on in-service treatment, service connection was granted 
for multiple lipomas, in a September 2000 rating action.  A 
noncompensable evaluation was assigned under Diagnostic Code 
7800.  

Under the old criteria, Diagnostic Code 7800, for disfiguring 
scars of the head, face or neck, provided a 10 percent rating 
is assigned for moderate disfigurement.  A 30 percent rating 
was assigned for severe disfiguring scars, especially if 
producing a marked and unsightly deformity of the eyelids, 
lips or auricles.  

Superficial scars, which were poorly nourished, with repeated 
ulceration, and superficial scars which were tender and 
painful on objective demonstration warranted a 10 percent 
evaluation.  Other scars were rated on the degree of 
limitation of function of the affected part. 38 C.F.R. Codes 
7803, 7804, 7805.  The rating schedule did not provide for 
evaluating disfigurement of areas other than the head, face, 
or neck.

Under diagnostic Code 7819, benign new growths were rated as 
scars, disfigurement, etc.

Under the new criteria, disfigurement of the head, face, or 
neck is assigned a 10 percent evaluation if there is one 
characteristic of disfigurement.  A 30 percent evaluation is 
warranted if there are visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800.

Note (1): The eight characteristics of disfigurement, for 
purposes of evaluation under 38 C.F.R. § 4.118, are: (1) A 
scar five or more inches (13 or more centimeters (cm.)) in 
length; (2) A scar at least one-quarter inch (0.6 cm.) wide 
at its widest part; (3) The surface contour of the scar is 
elevated or depressed on palpation; (4) The scar is adherent 
to underlying tissue; (5) The skin is hypo-or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7800.

Moreover, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803.  A note following this diagnostic code provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  In 
addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  Notes following Diagnostic 
Codes 7803 and 7804 provide that a superficial scar is one 
not associated with underlying soft tissue damage.

In addition, other scars may be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805.

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), and a 20 percent evaluation if the area or areas exceed 
12 square inches (465 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7818, malignant skin neoplasms (other 
than malignant melanoma) are rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800); scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805); or impairment of 
function.  38 C.F.R. § 4.118, Diagnostic Code 7818. 

Under Diagnostic Code 7819, benign skin neoplasms are rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805); or impairment of function. 38 C.F.R. § 4.118, 
Diagnostic Code 7819.

At VA examination in May 2000, the veteran reported his 
medical history.  He noted that 6 years previously, a lipoma 
was removed from the right upper arm.  Since then he noted he 
appearance of lipomas on various parts of his body.  On 
examination, there was 1-inch residual surgical scar on the 
lateral aspect of the right upper arm that was nontender, 
slightly raised, and hypopigmented.  The examiner described 
several 1-centimeter (cm.) nontender lipomas.  There was a 
lipoma on the posterior aspect of the right upper arm, 3 
lipomas on the left anterior aspect of the left thigh, and 2 
on the anterior aspect of the right thigh.  

VA hospital records relate that lipomas were surgically 
removed from the right flank and left forearm in January 
2002.  In May 2004, a painful lipoma was removed from the 
right flank.  At VA examination in February 2006, there were 
multiple solid tumors over his body.  There were two 1/8-inch 
(in.) tumors on the left abdomen, an 1/8-in. tumor on the 
right lateral abdomen, an 1/2-in. tumor on the right mid-
abdomen, two 1/4-in. tumors on the left mid-abdomen, an 1/2-in. 
tumor on the mid-chest below the sternum, an 1-in. tumor on 
the posterior upper arm, an 1/8-in. tumor on the right 
posterior upper arm, two 1-in. tumors on the left thigh, and 
five tumors that ranged from 1/4-in. to 1-in.  There was a well 
healed 1 1/2-in. scar on the right bicep area.   

After reviewing the evidence of record, it is found that the 
disability picture approximates the criteria for a 10 percent 
disability evaluation; in light of the fact that the veteran 
has had painful lipomas removed.  Moreover, a 10 percent 
rating is warranted under the new criteria as the tumors have 
one characteristic of disfigurement (tumors that are more 
than 1/4-inch in diameter).  However, the tumors have not been 
shown to cause impairment in function of the area that they 
are located.  Nor is there evidence that there is more than 
one characteristic of disfigurement.  Accordingly, a 10 
percent evaluation is appropriate under either the old or new 
criteria.

Entitlement to a compensable evaluation for tinea versicolor 
prior to September 2006 and 30 percent thereafter 

Based on in-service treatment, service connection was granted 
for tinea versicolor, in the September 2000 rating action.  A 
noncompensable evaluation was assigned, effective in April 
2000.  In November 2006, the RO increased the rating to 30 
percent disabling, effective September 20, 2006.  Even though 
the RO increased the schedular rating for the veteran's 
disability during the appeal, the issue of entitlement to a 
higher rating remained on appeal, as the veteran has not 
indicated his desire to withdraw that issue.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  

The appellant's tinea versicolor is rated by analogy under 
Diagnostic Code 7806 eczema.  The following rating criteria 
were in effect prior to August 2002:

Eczema, with slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or a small area, 
warrants a noncompensable rating.  With exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area, a 10 percent evaluation is warranted.  If 
there is exudation or itching constant, extensive lesions or 
marked disfigurement, a 30 percent rating is for assignment.  
With ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or when the disorder is 
exceptionally repugnant, a 50 percent evaluation is 
warranted.  Diagnostic Code 7806.

Beginning in August 2002, a 60 percent rating is warranted 
for dermatitis or eczema involving more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  If the disability involves 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during the past 12-month period, a 30 percent evaluation is 
to be assigned.  A 10 percent rating is for assignment where 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas is affected, or intermittent systemic therapy 
has been required, such as corticosteroids or other 
immunosuppressive drugs, for a total duration of less than 
six weeks during the past 12-month period.  Where less than 5 
percent of the entire body or less than 5 percent of exposed 
areas is affected, and no more than topical therapy has been 
required during the past 12-month period, a zero percent 
rating is appropriate.  Diagnostic Code 7806.

In considering the period prior to September 2006, it is not 
shown that his symptoms were more than slight.  At VA 
examination in May 2000, the veteran reported a history of a 
rash to the upper extremities, lower extremities, feet, and 
back.  However on examination, besides lipoma there were no 
reports regarding tinea versicolor.  The record contains VA 
outpatient record that date between 2000 and 2005.  In 
January 2002, there were skin lesions noted on the face, 
upper chest and back.  They were described as macular with 
discoloration.  In April 2002, the veteran complained of 
recurring itchy rash on the back, recurring blisters on his 
feet and alopecia areata.  Examination of the torso was 
negative.  There were intact vesicles and scaly patches on 
the feet.  The diagnoses included diffuse alopecia areata on 
the toenails, inflammatory tinea pedia, and a history of 
recurring folliculitis.  

The Board acknowledges the veteran reported itching, but also 
notes that there is no evidence of exudation, lesions, or 
marked disfigurement or any other significant manifestation 
of a skin rash which would be required under the old 
criteria.  Neither does the evidence show that his skin 
disorder involves at least 5 percent of the veteran's body, 
or requires systemic therapy as required under the new 
criteria.  Further, scarring has never been shown.  
Consequently a higher evaluation is not warranted for the 
period prior to September 2006.

As noted in November 2006, the RO increased the veteran's 
disability evaluation to 30 percent, effective in September 
2006.  The Board does not find that a higher evaluation is 
warranted during this time period under either the old or new 
criteria.  A VA examination was conducted in September 2006.  
The veteran complained of dry and itchy skin that affected 
his scalp, face, chest, arms, back, and legs.  The examiner 
noted that the veteran complained of a rash in August 2005 
but none was found on examination.  There were a few 
hyperpigmented areas on the feet.  The veteran reported that 
he treated his dry skin condition with oil and Ketoconazole.  
On examination, there was no dryness, scaling, scarring, 
excoriation, sores, cracking, or rash.  There were areas of 
decreased pigmentation of less than 5-millimeters noted on 
the upper chest and upper back.  There were 5 small papules 
on the feet which were consistent with tinea pedis.  In 
reporting the diagnosis the examiner reported that there were 
depigmented areas consistent with tinea versicolor of the 
chest and back estimated to be 25 percent total body with 0 
percent of the exposed area.  In considering the new criteria 
this equates to a 30 percent rating.  This is the first 
finding which demonstrates entitlement to a higher rating.  
An effective date is assigned the date of claim or date 
entitlement arose whichever is later.  In this case there is 
not basis for a higher schedular rating prior to the 
September 20, 2006 examination report results.

In regard to the old criteria in order to warrant a higher 
rating than 30 percent there must be evidence of ulceration, 
or extensive exfoliation or crusting with systemic or nervous 
manifestations or exceptionally repugnant manifestations.  As 
there is no evidence of manifestations that reach this 
severity, a higher evaluation is not warranted under the old 
criteria.  Neither does the evidence show that his skin 
disorder involves at least 40 percent of the veteran's body, 
or requires constant systemic therapy as required under the 
new criteria.  Consequently the preponderance of the evidence 
is against a rating in excess of 30 percent for this period 
under either the new or old criteria.  


ORDER

Service connection for hemorrhoids is denied.

An initial 10 percent rating, but no more, is granted for 
multiple lipomas, subject to controlling regulations 
governing the payment of monetary benefits.

An initial evaluation in excess of 0 percent for the tinea 
versicolor prior to September 20, 2006, is denied.

An initial evaluation in excess of 30 percent for tinea 
versicolor for the period from September 20, 2006, is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


